Citation Nr: 0917992	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

As noted by the Board in the last remand, the history of the 
duty served by Veteran in this case is intricate.  He served 
on active duty from May 1962 to August 1969 and on active 
duty for training (ACDUTRA) from July 26, 1976, to August 17, 
1976; from September 24, 1976 to September 26, 1976; from 
November 19, 1976 to November 21, 1976; from February 7, 1977 
to February 21, 1977; from January 14, 1978 to January 28, 
1978; and from January 29, 1978 to April 29, 1978.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2003 and August 2004 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Reno, Nevada.  The RO in St. 
Petersburg, Florida, is currently handling the matter.  As 
also noted by the Board in the last remand, while the Veteran 
requested a hearing in this matter, he failed to appear to 
the hearing that was scheduled and there is no record that a 
request for another hearing was ever made.  As such, 
appellate review may proceed.

In May 2005 and December 2005 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now partially ready for appellate disposition.

The Board notes that in February 2009 additional medical 
evidence was submitted and no waiver from the Veteran was 
received.  However, this evidence includes only a July 1989 
emergency room report pertaining to the Veteran's hemorrhoids 
and a hematology report.  This evidence is not pertinent in 
any way to the pending claims for entitlement to service 
connection for a cervical spine disability or PTSD.  
Accordingly, a waiver for this evidence is not necessary, nor 
is the initial consideration of this evidence by the RO.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD that is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for PTSD; a decision at this point poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Veteran asserts that he has PTSD as the result of two 
main incidents from service.  The first occurred on May 21, 
1963.  The Veteran contends that he was attacked while 
sleeping in his bunk.  He was dragged from the bunk, held 
down, physically assaulted, and sexually assaulted.  He 
contends his nose was broken and teeth were broken in the 
incident.  The second event occurred on January 28, 1978 when 
the Veteran was again assaulted while sleeping.  Sailors who 
were allegedly intoxicated attempted to pull the Veteran from 
his bunk and put him in a dumpster in frigid outdoor 
temperatures.  The Veteran also sustained kicks to the face 
and neck to the point of unconsciousness during the incident.

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Under 38 C.F.R. § 3.304(f)(3), VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  Service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated while 
performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  

Here, the Board finds the requirements for service connection 
have been met.  The initial element is met because the 
Veteran's diagnosis of PTSD is documented, for example, in an 
August 2007 VA treatment record. 

As for the second element, the Board finds the Veteran's 
stressors have been corroborated.  At the outset, the Board 
observes that the Veteran's account of his stressors has been 
consistent throughout the record.  The Veteran's service 
treatment records also corroborate the stressors.  With 
specific regard to the 1963 incident, a service treatment 
record of May 21, 1963 documents that the Veteran was hit in 
the neck while sleeping, and that he suffered an injury to 
his nose and was referred for a dental consultation.  
Subsequent records dated from May 1966 and September 1967 
show disciplinary problems, including a failure to obey 
orders, belligerence, and reckless conduct with a government 
vehicle.  The Board notes the Veteran has been service-
connected for his nose injury, and a September 2007 VA 
treatment record, for example, notes the Veteran has loose, 
capped, broken, or crooked teeth.  Moreover, the Veteran has 
received numerous objective, medical diagnoses of 
posttraumatic stress disorder due to sexual assault.  For 
example, in August 2007 he was diagnosed with PTSD, status 
post sexual trauma.  A January 2007 VA treatment record, for 
example, detailed the sexual assault that occurred in 1963 
and diagnosed him with chronic PTSD due to sexual trauma.  In 
a September 2005 VA treatment note, it was stated, "[h]e is 
being treated for PTSD secondary to sexual trauma."  

With specific regard to the 1978 incident, A record from 
January 1978 documents the Veteran's experience with "undue 
harassment."  The record documents that on the evening of 
January 27, 1978, "while [the Veteran] was in bed, several 
of the unit members decided that [the Veteran] should be 
thrown in the dumpster. As they approached his bed he awoke 
and hit [one of the unit members] with his boot. [Another 
unit member], observing that [the Veteran] had hit his 
friend, ran over to [the Veteran's] bunk and a fight broke 
out in which [the Veteran] was hurt.  [The Veteran] was taken 
to the post hospital then, and subsequently to the Huntsville 
hospital for treatment."

For all of these reasons, the Board finds the Veteran's 
stressors have been corroborated.

As for a nexus, the claims file contains an abundance of 
positive nexus opinions, and no nexus opinions.  For example, 
in a November 2003 private medical report of Marcy Reddicks, 
M.A., and Frank Evarts, Ph.D., it was stated that, "[the 
Veteran] has been seeing me since July 10, 2003, for 
treatment of Post Traumatic Stress Disorder, which I believe 
is the result of combat exposure and assault while he was in 
the Reserves and in the Navy."  In a September 2004 private 
medical report of Marcy Reddicks, M.A., she stated, "I will 
reiterate that [the Veteran] suffers from PTSD as a result of 
being physically assaulted in his sleep while on active duty 
on a ship in the Navy and again while on active duty in the 
National Guard (see 5/21/63 entry in his medical records). 
His nose was broken."  In a February 2005 VA treatment 
record, the treating psychologist stated, "[h]e was seen 8x 
by this therapist to work on his PTSD related to 3 assaults 
made on him while he was sleeping (two in the service) and to 
prepare him for his retirement."  In a December 2006 VA 
treatment note, the provider stated, "[the Veteran's] 
increase in symptoms of depression and anxiety are likely 
related to recently recalling details of a historical 
traumatic event during his intake interview on 12/14/06.".  
The December 14, 2006 treatment note details a graphic 
description of the Veteran's 1963 sexual assault.  

Again, there is no nexus evidence to the contrary in the 
claims file.  For all of these reasons the Board finds that 
direct service connection has been established for the 
Veteran's PTSD.  


ORDER

Service connection for posttraumatic stress disorder is 
granted.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, the Board finds that a VA examination is necessary in 
order to properly adjudicate the Veteran's claim for service 
connection for his cervical spine disability.  In the case of 
a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the Veteran has a current diagnosis of degenerative 
joint disease of the cervical spine, documented, for example, 
in a VA examination report of September 2008.  The Veteran 
contends his neck was injured during both the 1963 and the 
1978 personal assaults, described in greater detail in the 
decision above.

As for the in-service incurrence of a cervical spine 
disability, the Veteran's service treatment records contain 
numerous documentations in this regard.  For example, a May 
1963 service treatment record indicates the Veteran was 
struck in the neck while sleeping.  A December 1964 service 
treatment record shows he was hit on the back and right hip 
while on an aircraft.  A large number of service treatment 
records from 1978 also document a neck injury.  An x-ray from 
January 1978 shows degenerative spurring posteriorly at the 
C4-5, 5-6, and 6-7 levels with mild narrowing of the 
intervertebral disc space.  A March 1978 x-ray documented 
mild degenerative changes of the cervical spine and bone 
encroachment bilaterally at C5-6.  A March 1978 treatment 
record indicated a "defect" within a cervical vertebral 
body that "may or may not represent a manifestation of 
recent trauma."  Another March 1978 record documented a 
history of cervical pain secondary to a fight with numbness 
of an unknown etiology.  The Veteran was also placed on 
physical profile in March 1978 due to his cervical strain.  A 
cervical spine strain was documented in April 1978, June 
1978, and December 1978.  Neck pain and shooting pain into 
the left arm was documented in December 1979.  

The current medical evidence also supports the possibility of 
the in-service incurrence of a cervical spine disability.  In 
October 2003 the Veteran was found to have neck pain 
secondary to an "old trauma."  In a December 2003 VA 
treatment note, the Veteran was diagnosed with cervical 
radiculopathy that had been "going on since 1978."  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that a 
medical opinion formed on the basis of the Veteran's reported 
medical history cannot be rejected without the Board first 
finding that the Veteran's allegations are not credible).  In 
an April 2004 VA treatment record the Veteran was diagnosed 
with multiple disk bulges of the cervical spine with central 
canal and neural foraminal stenosis, which the examiner 
determined were the result of trauma.  In September 2007 a VA 
provider diagnosed the Veteran with traumatic arthritis of 
the neck.

Two nexus opinions have been obtained for this claim and both 
are negative.  Most recently, in September 2008 a VA examiner 
determined the Veteran's current degenerative joint disease 
of the cervical spine is less likely as not caused by or a 
result of service.  However, this was predicated on the 
examiner's finding that, "[t]here is no documentation in SMR 
[service medical records] of any cervical injury or ongoing 
cervical problems."  The Board finds that this rationale is 
clearly inaccurate; the Veteran's service treatment records 
are replete with documentation of cervical spine problems.  
As such, the opinion is of low probative value.  Similarly, 
an examiner in February 2006 provided a negative nexus 
opinion due to the fact that, "[e]xams during service were 
all normal. Only muscle strains were diagnosed and he was 
returned to active duty."  Again, the Veteran's service 
treatment records suggest more than this.  Neurological 
symptomatology was present, and x-rays revealed degenerative 
changes and disk problems.  None of the specific injury 
reports or the diagnostic testing results were addressed in 
any way by the examiner.  As such, a VA examination must be 
conducted that takes into consideration all of the Veteran's 
service treatment evidence.

In addition, the Board notes that during the pendency of this 
appeal, the Court issued Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires that notice be provided concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Complaint notice is required in 
this regard.  



Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper notice 
of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
his cervical spine disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the Veteran's service 
treatment records from May 1963, December 
1964, and all records from 1978 found 
within the manila envelopes and also 
associated in the claims file, and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
cervical spine disability had its onset 
during service, was aggravated by 
service, or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


